DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and all claims depend thereon have been considered but are moot because even though the arguments may apply to some if not all of the references being used in the current rejection, they are being used in a generally different manner than in the previous office action.  Amendments necessitated use of new rejection.
Note: in response to arguments directed to how the claimed system is intended to be used relative to the anatomy. The office is of the position that it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In this case, the office respectfully asserts that the cited prior art(s) disclose(s) substantially identical structure to the claimed system, and therefore, the disclosed structure(s) being asserted to be inherently capable of performing the claimed function(s) if one desire to do so.
Moreover, with regards to Applicant’s argument directed to that the receiving hole is arranged to selectively couple to the extramedullary alignment guide and the position tracker. The office is of the position that the original disclosure does not disclose that such arrangement solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of coupling position tracker and/or extramedullary alignment guide to a cutting block, i.e. [¶37 of the original disclosure publication, “As shown in photo 515, the tibia position tracker is clamped into the same hole into which the extramedullary alignment guide was previously attached. In alternate implementations, the cut guide can include a separate attachment point for the tibia position tracker.”], rendering such arrangement a simple matter of design choice to a PHOSITA before the effective filing date of the current application. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 4 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plassky et al. (US Pub. 2006/0217733 A1) supported by Neubauer et al. (US Pub. 2005/0261699 A1), which explicitly shows the two components (by 200 and 400) slidably coupleable to holes of the cutting block (210, ¶39 and ¶41).

    PNG
    media_image1.png
    586
    535
    media_image1.png
    Greyscale

According to a first interpretation:
Claim 1, Plassky discloses a system for tracking resection planes during a surgical procedure [abstract, Figs. 1 – 17, and Figure 10, above], the system comprising: 
a cutting block [at least a portion of 2] configured to be mounted on an anterior surface of a bone during the surgical procedure [guide 2 is capable of being mounted to bone at least due to the substantially identical structure], wherein the cutting block comprises at least one slot [slit 22] configured to position a resection tool during the surgical procedure [¶36] and a receiving hole [Fig.10 to Plassky, above and Figs. 2 – 5, defined by a body portion defining a hole on an upper side or lower side of the cutting block]; 
an extramedullary alignment guide [at least a portion of 4 and/or 3, according to a first interpretation] configured to directly couple to the cutting block before the cutting block is mounted on the anterior surface [the office is of the position that the extramedullary alignment guide is coupleable to the cutting block, and due to the substantially identical structure, it is inherently capable of being coupled to the cutting block as desired], wherein the extramedullary alignment guide is configured to be aligned with an axis of the bone to position the cutting block [due to the substantial structure similarity between the claimed and disclosed structures, the extramedullary alignment guide is capable of being positioned relative to the bone as desired, i.e. aligned with an axis of a bone]; and 
a position tracker [at least a portion of 6] configured to directly couple to the cutting block after the cutting block is mounted on the anterior surface to allow positional tracking of the cutting block by a tracking device during the surgical procedure [¶34-¶43, the tracker 6 is capable of being directly coupled to guide with the understanding that the bone is not part of the claimed system, Fig.1], wherein the at least one slot is further configured to be movable after the cutting block is mounted on the anterior surface to adjust a slope of the at least one slot [¶38 - ¶44, wherein the guide is capable of being adjusted relative to bone, being mountable thereto, and/or capable of being adjusted by wheels 42, 43 and/or 44].
Although, Plassky discloses that the extramedullary alignment guide and the position tracker are arranged and configured for coupling to the cutting block [Figs.6 - 11].
Plassky does not explicitly disclose wherein the receiving hole is arranged and configured to selectively couple: (i) the extramedullary alignment guide to the cutting block during the alignment with the axis of the bone, and (ii) the position tracker to the cutting block during positional tracking of the cutting block by the tracking device.
This would simply be a matter of design choice to one skilled in the art before the effective filing date of the current application to construct the cutting block with upper and lower identical coupling holes and construct the position tracker and the extramedullary alignment guide having identical couplers to correspond to any of the coupling holes, in order to provide the user with flexibility of switching positions of the position tracker and the extramedullary alignment guide relative to the cutting block, and/or selectively coupling any of the position tracker and the extramedullary alignment guide to a desired coupling hole, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing the cutting block with at least one coupling hole capable of selectively coupling to the position tracker and the extramedullary alignment guide. In re Dailey and Eilers, 149 USPQ 47 (1966).
According to a second interpretation:
Claim 1, Plassky discloses a system for tracking resection planes during a surgical procedure [abstract, Figs. 1 – 17, and Figure 10, above], the system comprising: 
a cutting block [at least a portion of 2] configured to be mounted on an anterior surface of a bone during the surgical procedure [guide 2 is capable of being mounted to bone at least due to the substantially identical structure], wherein the cutting block comprises at least one slot [slit 22] configured to position a resection tool during the surgical procedure [¶36] and a receiving hole [Fig.10 to Plassky, above and Figs. 2 – 5, defined by a body portion defining a hole on an upper side of the guide]; and 
a position tracker [at least a portion of 6] configured to directly couple to the cutting block after the cutting block is mounted on the anterior surface to allow positional tracking of the cutting block by a tracking device during the surgical procedure [¶34-¶43, the tracker 6 is capable of being directly coupled to guide with the understanding that the bone is not part of the claimed system, Fig.1], wherein the at least one slot is further configured to be movable after the cutting block is mounted on the anterior surface to adjust a slope of the at least one slot [¶38 - ¶44, wherein the guide is capable of being adjusted relative to bone, being mountable thereto, and/or capable of being adjusted by wheels 42, 43 and/or 44], and wherein the receiving hole is arranged and configured to couple the position tracker to the cutting block during positional tracking of the cutting block by the tracking device [Figs.6 – 11, ¶34, ¶36 and ¶42].  
Plassky does not explicitly disclose an extramedullary alignment guide configured to directly couple to the cutting block before the cutting block is mounted on the anterior surface, wherein the extramedullary alignment guide is configured to be aligned with an axis of the bone to position the cutting block, such that the receiving hole is arranged and configured to selectively couple: (i) the extramedullary alignment guide to the cutting block during the alignment with the axis of the bone, and (ii) the position tracker to the cutting block during positional tracking of the cutting block to the tracking device.
It would have been obvious to one having ordinary skill in the art before the effecting filing date of the current application to construct additional identical position tracker capable of coupling to the upper body portion defining the receiving hole, which reads on the claimed extramedullary guide and is capable of aligning with an axis of the bone, for the sake of providing the user with an additional sterilized position tracker in case of the first position tracker to be found defective or gets contaminated before or during use, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 2 – 3 and 28, Plassky discloses the limitations of claim 1, as above, and further, Plassky discloses (claim 2) wherein the position tracker comprises: a frame; one or more mounting points on the frame configured to couple the position tracker to the cutting block [Fig.10 to Plassky, above]; and one or more position markers on the frame [Fig.10 to Plassky, above], each position marker being trackable by the tracking device during the surgical procedure [¶34 - ¶36]; (claim 3) wherein the one or more position markers are reflective to light [¶34 - ¶36, being reflective markers]; (claim 28) a locking feature configured to lock a slope of the cutting block with respect to the anterior surface of the bone [¶38 - ¶44, wherein wheels 42, 43 and/or 44 are configured to adjust and maintain an angle of the guide].
Claim(s) 1 – 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plassky et al. (US Pub. 2005/0190380 A1).
Claim 1, Plassky discloses a system for tracking resection planes during a surgical procedure [abstract, Figs. 1 – 17], the system comprising: 
a cutting block [1 alone or in combination with construct 13, Figs. 1 and 5] configured to be mounted on an anterior surface of a bone during the surgical procedure [guide 1 is capable of being mounting as desired relative to a bone], wherein the cutting block comprises at least one slot [at least one of slits I, II and/or III, Figs.13 and 17] configured to position a resection tool during the surgical procedure [¶37 and Figs. 14], and a receiving hole [at least another one of slits II and/or III, Figs.13 and 17]; and 
a position tracker [at least a portion of 20] configured to directly couple to the cutting block after the cutting block is mounted on the anterior surface to allow positional tracking of the cutting block by a tracking device during the surgical procedure [¶47-¶49, the tracker 20 is capable of being directly coupled to guide with the understanding that the bone is not part of the claimed system], wherein the at least one slot is further configured to be movable after the cutting block is mounted on the anterior surface to adjust a slope of the at least one slot [wherein the guide is capable of being adjusted relative to bone and being mountable thereto]; and wherein the receiving hole is arranged and configured to couple to the position tracker to the cutting block during positional tracking of the cutting block by the tracking device [¶49].  
Plassky does not explicitly disclose an extramedullary alignment guide configured to directly couple to the cutting block before the cutting block is mounted on the anterior surface, wherein the extramedullary alignment guide is configured to be aligned with an axis of the bone to position the cutting block, such that the receiving hole is arranged and configured to selectively couple: (i) the extramedullary alignment guide to the cutting block during the alignment with the axis of the bone, and (ii) the position tracker to the cutting block during positional tracking of the cutting block to the tracking device.
It would have been obvious to one having ordinary skill in the art before the effecting filing date of the current application to construct additional identical position tracker capable of coupling to one of the slits II or III, defining the receiving hole, which reads on the claimed extramedullary guide and is capable of aligning with an axis of the bone, for the sake of providing the user with an additional sterilized position tracker in case of the first position tracker to be found defective or gets contaminated before or during use, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Claims 2 and 4, Plassky discloses the limitations of claim 1, as above, and further, Plassky discloses (claim 2) wherein the position tracker comprises: a frame [defined by at least a portion of 21 by markers 22]; one or more mounting points on the frame configured to couple the position tracker to the cutting block [defined by at least a portion by elements 16, Fig.4]; and one or more position markers on the frame [markers 22], each position marker being trackable by the tracking device during the surgical procedure [¶5 and ¶47]; (claim 4) wherein the one or more mounting points comprise a clamp [¶53].   
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plassky et al. (US Pub. 2005/0190380 A1) in view of Moses et al. (US Pub. 2008/0010706 A1).

    PNG
    media_image2.png
    374
    555
    media_image2.png
    Greyscale

Claim 1, Plassky discloses a system for tracking resection planes during a surgical procedure [abstract, Figs. 1 – 17 and Fig. 17 above], the system comprising: 
a cutting block [1, Figs. 1 and 5] configured to be mounted on an anterior surface of a bone during the surgical procedure [guide 1 is capable of being mounting as desired relative to a bone], wherein the cutting block comprises at least one slot [at least one of slits I, II and/or III, Figs.13 and 17] configured to position a resection tool during the surgical procedure [¶37 and Figs. 14], and a receiving hole [defined by a hole extending through the cutting block for receiving at least a portion of the L-shaped coupler, Fig.17 above]; and 
an extramedullary alignment guide [defined by a guide portion by rod 100] configured to directly couple to the cutting block before the cutting block is mounted on the anterior surface [by the L-shaped coupler], wherein the extramedullary alignment guide is configured to be aligned with an axis of the bone to position the cutting block [Fig.17]; 
a position tracker [at least a portion of 20] configured to directly couple to the cutting block after the cutting block is mounted on the anterior surface to allow positional tracking of the cutting block by a tracking device during the surgical procedure [¶47-¶49, the tracker 20 is capable of being directly coupled to guide with the understanding that the bone is not part of the claimed system], wherein the at least one slot is further configured to be movable after the cutting block is mounted on the anterior surface to adjust a slope of the at least one slot [wherein the guide is capable of being adjusted relative to bone and being mountable thereto]; and wherein the receiving hole is arranged and configured to couple to the position tracker to the cutting block during positional tracking of the cutting block by the tracking device [¶49]; and wherein the position tracker to configured to couple to a different hole of the cutting block [wherein position tracker 20 is configured to couple to one of slits II or III]. 
Plassky does not disclose wherein the receiving hole is arranged and configured to selectively couple the extramedullary alignment guide and the position tracker to the cutting block.
Moses teaches an analogous system [abstract and ¶56] comprising a position tracker [at least a portion of 47] having a clamp [at least a portion of 1500] for connecting to an elongated member [Figs.6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Plassky and Moses, and construct the position tracker (20) of Plassky having the clamp (1500) of Moses, in order to provide the position tracker of Plassky with a functionally equivalent coupling mechanism that allows coupling the position tracker to an elongated portion of the L-shaped coupler intended to be coupled to the receiving hole instead of coupling the position tracker to one of the slits, in order to facilitate determining a position of the cutting block.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775